Case 2:20-cv-12029-PDB-DRG ECF No. 7 filed 09/18/20          PageID.45    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JEROME DEERING BEY,

       Petitioner,               Case No. 2:20-CV-12029
                                 HONORABLE PAUL D. BORMAN
v.

J. HEMINGWAY,

     Respondent.
___________________________/

      OPINION AND ORDER GRANTING PETITIONER’S MOTION TO
     VOLUNTARILY DISMISS THE PETITION FOR A WRIT OF HABEAS
                           CORPUS

       Jerome Deering-Bey, (“Petitioner”), presently incarcerated at the Federal

Correctional Institution in Milan, Michigan, filed a petition for a writ of habeas

corpus filed pursuant to 28 U.S.C.§ 2241.

       Petitioner has now filed a motion to voluntarily dismiss his petition for a writ

of habeas corpus. For the reasons stated below, the Court will allow petitioner to

voluntarily withdraw his habeas petition and will dismiss the petition for a writ of

habeas corpus without prejudice.

       “[A] voluntary dismissal without prejudice leaves the situation as if the action

had never been filed.” Sherer v. Construcciones Aeronauticas, S.A., 987 F.2d 1246,

1247 (6th Cir.1993). A decision to grant or deny a voluntary dismissal to a plaintiff

is committed to the sound discretion of the district court. See Grover v. Eli Lilly &
                                           1
Case 2:20-cv-12029-PDB-DRG ECF No. 7 filed 09/18/20         PageID.46    Page 2 of 3




Co., 33 F.3d 716, 718 (6th Cir.1994). “Generally, an abuse of discretion is found

only where the defendant would suffer ‘plain legal prejudice’ as a result of a

dismissal without prejudice, as opposed to facing the mere prospect of a second

lawsuit.” Id. (citing Cone v. West Virginia Pulp & Paper Co., 330 U.S. 212, 217

(1947); Kovalic v. DEC Int’l, Inc., 855 F.2d 471, 473 (7th Cir.1988)). Rule 41(a)

applies to habeas corpus proceedings. See Williams v. Clarke, 82 F.3d 270, 272–73

(8th Cir.1996); Doster v. Jones, 60 F.Supp.2d 1258, 1259 (M.D.Ala.1999)(citing

cases). See also Rule 11, Rules Governing Section 2254 Cases in the United States

District Courts, 28 U.S.C. foll. § 2254 (“The Federal Rules of Civil Procedure, to

the extent that they are not inconsistent with these rules, may be applied, when

appropriate, to petitions filed under these rules.”).

      In determining whether or not a habeas petitioner is entitled to voluntarily

dismiss his habeas petition without prejudice, federal courts must “ensure that the

petitioner’s ability to present claims of constitutional violations is not abridged

merely because the petitioner has unwittingly fallen into a procedural trap created

by the intricacies of habeas corpus law.” See Clark v. Tansy, 13 F.3d 1407, 1409

(10th Cir. 1993); see also Cook v. New York State Div. Of Parole, 321 F.3d 274, 282

(2d Cir. 2003)(after state prisoner’s § 2241 petition was converted by the court into

a § 2254 petition, prisoner would be allowed opportunity to withdraw his petition to




                                           2
Case 2:20-cv-12029-PDB-DRG ECF No. 7 filed 09/18/20       PageID.47    Page 3 of 3




avoid unintentionally exhausting his right to petition for habeas relief on other

grounds).

      In this case, petitioner’s voluntary dismissal of his habeas action would

completely terminate the litigation in this case. See Long v. Board of Pardons and

Paroles of Texas, 725 F.2d 306, 306 (5th Cir. 1984). Because petitioner is seeking

to withdraw his habeas petition pursuant to Fed. R. Civ. P. 41(a)(2), the dismissal

will be without prejudice. See Markham v. Anderson, 465 F. Supp. 541, 543 (E.D.

Mich. 1980).

                                     ORDER

      Accordingly, the motion to dismiss the petition for a writ of habeas corpus

(ECF No. 6) is GRANTED.

      IT IS HEREBY ORDERED that the petition for a writ of habeas corpus (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE.

                                      s/Paul D. Borman
                                      PAUL D. BORMAN
Dated: September 18, 2020             UNITED STATES DISTRICT COURT




                                        3
